Opinión concurrente del
Juez Asociado Señor Rigau
con la cual concurre el Juez Asociado Señor Díaz Cruz.
San Juan, Puerto Rico, a 3 de diciembre de 1975.
Concurro con la opinión del Tribunal. Estoy completa-mente de acuerdo en que procede confirmar la sentencia del tribunal de instancia mediante la cual se prohibió a los de-mandados piquetear la residencia del señor Secretario del Trabajo.
En adición a lo anterior, estimo conveniente precisar algunos conceptos dada la importancia de los valores aquí concernidos. Especialmente esto es así, ya que se trata de un fenómeno — el piquete laboral — que sin duda ha de recurrir con frecuencia en nuestro medio y que, por ello, mientras más *448clara sea nuestra posición con más seguridad podrán actuar en el futuro las organizaciones obreras, el Gobierno, los abogados y los tribunales de instancia.
En esencia, se trata en este caso de un conflicto obrero-patronal. Los piquetes laborales son mecanismos que el Estado democrático liberal aceptó y protegió con el propósito de que las clases económicamente más débiles tuviesen maneras de luchar pacíficamente por sus intereses. Sin embargo, parece necesario aclarar ahora algunas cosas que al principio, segu-ramente debido al deseo de proteger esa actividad laboral, se confundieron un poco.
Hace ya más de una generación que el Tribunal Supremo de los Estados Unidos declaró inconstitucional una ley estatal y una ordenanza municipal que prohibían los piquetes pacífi-cos. (1) Se basó principalmente el tribunal en que mediante los piquetes se “diseminaba información” sobre una disputa obrera y que dichas disposiciones legislativas violaban la liber-tad de expresión garantizada por la Constitución de los Esta-dos Unidos.
Creo necesario puntualizar que aunque la actividad de piquetear contenga algún elemento o propósito de diseminar información, ése no es su objetivo principal. Si lo fuera, basta-ría con que los interesados pusiesen un anuncio en los perió-dicos, o emitiesen un comunicado de prensa, o celebrasen una conferencia con reporteros de la prensa y la televisión. Obvia-mente el piquete pacífico, aunque algo informa al que lo ve, tiene el propósito de protestar y de poner presión sicológica sobre el piqueteado. Así lo reconoció el propio Tribunal Supremo de los Estados Unidos, diez años después de sus decisio-nes en los citados casos de Thornhill v. Alabama y de Carlson v. California. En Teamsters Union v. Hanke, (2) expresó que “aunque los piquetes tienen algún ingrediente de comunicación *449no se les puede equiparar dogmáticamente con la libertad de palabra protegida por la Constitución.” Esa decisión y nume-rosas otras que le siguieron (3) colocaron a los piquetes en una perspectiva jurídica más realista. (4)
A diferencia de las motivaciones de lucro de las luchas obrero-patronales contemporáneas, el ejercicio de la libertad de expresión es una función humana de profundo contenido es-piritual. Como dijimos en Aponte Martínez v. Lugo, 100 D.P.R. 282,294 (1971), “No creemos que para el hombre civilizado la libertad de conciencia es menos importante que la libertad física.” En el excelente estudio de derecho constitucional puer-torriqueño titulado La Nueva Constitución de Puerto Rico, editorial de la U.P.R. (1954), se expresa a la pág. 205: “Entre las libertades individuales, la libertad de expresión es proba-blemente la más esencial una vez garantizado el derecho a la vida y libertad física.” Allí se señala que la libertad de expre-sión tiene dos fines u objetivos. Por una parte, la protección de la persona como ser libre frente a los demás hombres y frente al Estado; y por otra parte, la preservación de la democracia pues establece la condición indispensable para la formación de opinión pública, sobre cuya base está fundado el gobierno democrático.
*450Se reconoce en la citada obra que las libertades de reu-nión y petición se encuentran íntimamente ligadas a la libertad de expresión. Esto es así porque en muchos casos la libertad de palabra tiene sentido tan sólo conectada con la libertad de reunión. A menos que haya un auditorio presente ante el orador, la libertad de expresarse oralmente sería un derecho inútil. Sin embargo, como sabemos, estos derechos no son abso-lutos ya que en condiciones extremas pueden producir situacio-nes peligrosas para el mantenimiento del orden público o de la seguridad del Estado. En estos casos es preciso trazar una línea entre el ejercicio lícito y el ejercicio ilícito' de esos derechos. La clásica regla de “peligro claro y presente” ha servido a los tribunales para resolver, caso a caso, tan espi-nosa cuestión.
Nuestra disposición constitucional sobre el particular dispone que:
“No se aprobará ley alguna que restrinja la libertad de palabra o de prensa o el derecho del pueblo a reunirse en asamblea pacífica y a pedir al gobierno la reparación de agravios.”— Constitución de Puerto Rico, Art. II, Sec. 4.
Dicha disposición, además de su texto claro tiene un bagaje histórico de valor incalculable. La propia Comisión de Carta de Derechos de la Convención Constituyente de Puerto Rico expresó que:
“Esta sección [la sección 4 de nuestra Carta de Derechos] corresponde a las restantes disposiciones de la enmienda primera en la Constitución federal e incorpora a nuestra Constitución todo el derecho históricamente establecido con relación a la liber-tad de palabra, de prensa, de reunión y de petición. Las seccio-nes 3 y 4 cubren el ámbito general de la libertad de conciencia, de pensamiento, de expresión, y las actividades propias para ejer-citar a plenitud dentro de la más dilatada libertad la totalidad de estos derechos.” (5)
*451Como señalamos en Aponte, supra, a la pág. 291, esas pa-labras están llenas de significado. Dicho derecho histórico comprende, además de la jurisprudencia de los Tribunales de apelación de los Estados Unidos, lo mejor de la historia política y constitucional de dicho país e incluye también lo más valioso del pensamiento y de la tradición libertaria occidental.
El piquete cumple propiamente su función de protesta pací-fica y de información pública frente a la fábrica o el lugar de trabajo, pero cuando se traslada-al hogar del ejecutivo privado o público deja de ser una función lícita para convertirse en un acoso personal que no está protegido por la Constitución. Se torna en una alteración injustificada de la paz del vecindario, de su víctima y de su familia.
Como hemos indicado, el piquete laboral pacífico tiene su función lícita frente al lugar de trabajo. Esto incluye esta-blecimientos privados y públicos. Pero, como estamos resolvien-do, no puede trasladarse la contienda al hogar de las partes. Sin embargo, es posible prever casos en los cuales el lugar de trabajo sea también el hogar de la persona que se interesa pi-quetear. Sería deseable una reglamentación legislativa sobre el particular, pero en el Ínterin, debemos reconocer que pueden surgir situaciones que requieran una expresión judicial sobre el particular.
Por ejemplo, en esos casos en los cuales el hogar sea a la vez el lugar del trabajo, el piquete podría ser permitido solamente durante horas laborables. Así se permitiría la ex-presión de la protesta laboral mediante el piquete y también el descanso y la tranquilidad del hogar en las horas no laborables. También es concebible que en esos casos el piquete se haya de llevar a cabo a una distancia razonable del edificio hogar-ofi-cina u hogar-taller, de manera que la ansiedad y el desasosiego —con frecuencia, el peligro — que esas situaciones crean no graviten excesivamente sobre los miembros de la familia. Uno de los valores más preciados de la vida civilizada, la tranqui-*452lidad del hogar, es un valor muy superior a los que pueda tener el de la lucha sindical contemporánea.

Thornhill v. Alabama, 310 U.S. 88 (1940) y Carlson v. California, 310 U.S. 106 (1940), respectivamente.


339 U.S. 470, 474 (1950).


Giboney v. Empire Storage Co., 336 U.S. 490 (1949); Building Service Union v. Gazzam, 339 U.S. 532 (1950); Hughes v. Superior Court, 339 U.S. 460 (1950); Carpenters Union v. Bitter’s Cafe, 315 U.S. 722, 728 (1942).


 El transcurso del tiempo lia ido desvaneciendo la inocencia de los jueces. Véanse las siguientes expresiones: “El movimiento obrero ha llegado a su mayoridad y debe asumir las responsabilidades ordinarias de la vida.” Linn v. United Plant Workers of America, 383 U.S. 53, 63 (1966). “La Ley Norris-La Guardia respondió a una situación totalmente diferente de la que existe hoy día.” Boys Markets v. Clerks Union, 398 U.S. 235, 250 (1970) (Brennan). “No hay duda de que las relaciones obrero-patronales en las postrimerías del año 1970 no se desenvuelven en las mismas circunstancias en que lo hacían hace más de 30 años cuando se aprobaron la Ley Wagner en los Estados Unidos y la Ley Insular de Rela-ciones del Trabajo de 1938, y ni aun cuando se aprobó la vigente Ley de Relaciones del Trabajo de 1945.” U.T.I.E.R. v. J.R.T., 99 D.P.R. 512, 531 (1970).


Diario de Sesiones de la Convención Constituyente de Puerto Rico, ed. Equity de 1961, Tomo 4, pág. 2564.